Affirmed and Memorandum Opinion filed February 12, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00190-CR

                     RICKY ALAN LEDFORD, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 239th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 78805-CR

                 MEMORANDUM                      OPINION


      Appellant appeals his conviction for sexual assault of a child. Appellant’s
appointed counsel filed a brief in which he concludes the appeal is wholly frivolous
and without merit. The brief meets the requirements of Anders v. California, 386
U.S. 738 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced. See High v. State,
573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than 60
days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM



Panel consists of Justices Christopher, Hassan, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2